IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

ROBERT J. MORRIS,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-1349

JOHN E. MORRIS, III,

      Respondent.

_____________________________/

Opinion filed November 4, 2014.

Petitioner for Writ of Certiorari – Original Jurisdiction.

George T. Reeves of Davis, Schnitker, Reeves & Browning, P.A., Madison, and
Cary A. Hardee, II of Hardee Law Firm, PL, Madison, for Petitioner.

Bryan Duke of Messer Caparello P.A., Tallahassee, for Respondent.




PER CURIAM.

      The petitioner has failed to demonstrate irreparable harm. We, therefore,

dismiss the petition.

WOLF, ROWE, and OSTERHAUS, JJ., CONCUR.